*489TEXTO COMPLETO DE LA SENTENCIA
Los demandantes-apelantes nos solicitan la revisión de una sentencia dictada por el Tribunal de Primera Instancia, Sala Superior de Bayamón el 27 de marzo de 1995 y archivada en autos copia de la notificación de la sentencia el 1 de febrero de 1996. En dicha sentencia se desestimó una acción de impugnación de reconocimiento por falta de jurisdicción sobre el niño. Procede revocar.
I
Se trata del joven Juan Carlos González Cruz, ("Juan Carlos"), a quien a la edad de diecinueve (19) años se le imputó ser padre de un niño llamado Carlos Hirán González Padilla ("Carlos Hirán"), hijo de la demandada, Xiomara Padilla Matías ("Xiomara"), quien también era menor de edad cuando nació el niño. Juan Carlos, representado por sus padres con patria potestad, presentó demanda dentro del plazo fatal de tres meses desde la fecha de reconocimiento, para impugnar dicho reconocimiento por vicio en el consentimiento, según dictado por el Artículo 17 del Código Civil, 31 L.P.R.A. see. 465 y resuelto por el caso de Almodóvar v. Méndez Román, 125 D.P.R. 218, 261 (1990). En su demanda, Juan Carlos alega, en síntesis, entre otras cosas, que:
"sin mediar consentimiento ni conocimiento de sus padres, quienes tienen la patria potestad y custodia sobre el mismo Juán Carlos, por medio de coacción y amenazas, procedió a reconocer un hijo habido por Xiomara Padilla Matías, quien es también menor de edad y vecina de Toa Baja, Puerto Rico. El nombre dado al niño es Carlos Hirán González Padilla". (Enfasis nuestro.) Véase párrafo 3 de la demanda. Sin embargo, en el epígrafe de la demanda Juan Carlos no incluyó como parte demandada al niño representado por su madre, Xiomara, y ésta a su vez representada por sus padres por ser ella menor de edad. No obstante, en la súplica de la demanda se solicita claramente que: (a) se declare nulo el consentimiento dado por Juan Carlos para el reconocimiento del niño, y (b) que se ordenen pruebas de laboratorios para determinar definitivamente que Juan Carlos no es el padre como así se le imputaba en un proceso criminal que se había iniciado en su contra.
El Tribunal de Primera Instancia ordenó a Juan Carlos, Xiomara y al niño: (1) a presentarse al Laboratorio de Inmunología del Recinto de Ciencias Médicas, donde le tomarían fotografías a los tres participantes; (2) a llevar identificación adecuada cada uno de ellos; y (3) a someterse a un examen de "DNA". (Orden del 4 de octubre de 1994.)
Luego de hacerse las correspondientes pruebas, el médico especialista del laboratorio concluyó que:
"El señor Juan C. González Cruz no puede ser el padre de Carlos H. González ya que no aporta la región genética estudiada por la sonda SLI309, SLI737, SLI479, del locus D17S79, D12S11, D4S163, presentes en el menor."
Además, existe prueba ante el Tribunal de Primera Instancia de una empresa especialista en el campo de pruebas "DNA", Lifecodes Corp., que concluyó:

"The alleged father, Juan C. González Cruz, is excluded as the biological father of the child, Carlos H. González, because he lacks the genetic markers that must be contributed to the child by the biological father."

*490Es notable que dicha empresa, Lifecodes Corp., indicó en su informe:

"Lifecodes Corporation has a Certificate of Accreditation from the American Association of Blood Banks for DNA paternity testing."

II
Es norma reconocida que el procedimiento, puro elemento formal, no debe utilizarse para derrotar derechos sustantivos de una parte. Moa v. E.L.A., 100 D.P.R. 573t 586 (1972). El deber esencial del poder judicial es el de impartir justicia y de hallar en cada litigio la verdad. Coll v. Picó, 82 D.P.R. 27, 38 (1960). No debe aplicarse ninguna regla doctrinal o aforismo jurídico que tenga el efecto en un caso específico de crear una injusticia. Millán v. Caribe Motors Corp., 83 D.P.R. 494, 508 (1961). No puede frustarse la justicia en nombre de reglas que se originaron con el propósito de facilitar su administración. Id.
Nuestro Tribunal Supremo ya ha advertido que se "hará todo lo que esté a su alcance para que los casos sean resueltos en los méritos y no por sutilezas legales de alegaciones y procedimientos... [y que] hace tiempo los tribunales han abandonado la teoría de que impartir justicia constituye un juego. Los litigantes deben hacer lo mismo. Ninguna parte en un procedimiento tiene un interés adquirido en los errores gramaticales y de procedimiento incurridos por su adversario." Reyes Castillo v. Cantera Ramos, Inc.,_D.P.R._(1996), 96 J.T.S. 9, pág. 605. Señaló además el Tribunal Supremo que "[e]n ocasiones los trámites judiciales se complican innecesariamente e impiden que las controversias puedan resolverse en forma justa, rápida y económica conforme lo dispuesto en la Regla 1 de Procedimiento Civil." Id.
En Reyes Castillo, varios demandantes, en su nombre propio, presentaron demandas de daños y perjuicios reclamando daños a sus propiedades, pero sin incluir el nombre de las sociedades de bienes gananciales, partes indispensables en el pleito, por ser éstas las verdaderas dueñas de las propiedades. A pesar de haber pasado el término prescriptivo para las sociedades de bienes gananciales presentar sus demandas, nuestro Tribunal Supremo resolvió que brindándole una interpretación liberal y razonable de todas las alegaciones en conjunto, tomando en consideración el epígrafe y la súplica de la demanda, procedía el concluir que los demandantes habían hecho también reclamaciones en representación de sus respectivas sociedades de bienes gananciales. Expresó nuestro Tribunal Supremo que "esta interpretación de las alegaciones, indiscutiblemente cumple con el propósito de hacer justicia sustancial sin violentar el debido proceso de ley."
En el caso de autos, Juan Carlos, representado por sus padres, presenta una demanda de impugnación de reconocimiento, alegando vicio en el consentimiento, dentro del término de caducidad de los tres meses que dispone la ley. Sin embargo, como anteriormente señalamos, no incluyó como parte demandada al menor en el encabezamiento de la demanda.
En Almodovar v. Méndez, supra, nuestro más alto foro judicial determinó que lo importante en una acción de impugnación de reconocimiento de un hijo tenido fuera del matrimonio es probar la existencia de vicios en el consentimiento, porque de lo contrario el reconocimiento sería uno irrevocable al ser contrario a la política pública el arrepentirse.
Nuestro Tribunal Supremo mediante "Sentencia",  en Oaks Reyes v. Ortiz Aponte,_D.P.R. _(1994), 94 J.T.S. 69, señaló que el no haber incluido como parte demandada al menor, en un caso sobre "impugnación de paternidad", la demanda adolece del defecto de parte indispensable", según indicado en la Regla 16.1, Reglas de Procedimiento Civil de 1979, 32 L.P.R.A. Ap. III. En dicha Sentencia, a la página 11886, nuestro Tribunal Supremo ordenó al tribunal de instancia, a que con respecto al punto del defecto de parte indispensable, "deberá actuar conforme a la norma establecida por nuestra jurisprudencia. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983)."
El caso de Meléndez Gutiérrez, supra, págs. 815-816, explica que:
"... de acuerdo con las disposiciones de la Regla 16.1 y de la Regla 18 de las de Procedimiento Civil de 1979, la omisión de una parte indispensable, aunque es motivo para desestimar un pleito, no constituye impedimento para que, a solicitud de la parte interesada, el tribunal pueda conceder la *491oportunidad de traer al pleito a la parte originalmente omitida, siempre y cuando el tribunal pueda adquirir jurisdicción sobre la misma".
En Oaks Reyes, el demandante alegó como único fundamento para la "impugnación de paternidad", que tenía dudas si la menor era hija de él. Distinto al caso de autos, el cual consiste en una impugnación del reconocimiento a consecuencia de vicio en el consentimiento, el reconocedor no planteó la existencia de algún vicio en el consentimiento en Oaks Reyes.  Interpretando el caso de Oaks Reyes a la luz de lo resuelto por Reyes Castillo, vemos claramente que en el caso ante nos se desprende del epígrafe, las alegaciones y la súplica de la demanda, e interpretando éstas liberalmente con el fin de hacer justicia, que el demandante incluyó a todas las partes para hacer valer su reclamación impugnando su consentimiento. "La demanda, aunque no es un ejemplo de lo que debe ser una alegación bien hecha, cumple cabalmente con el propósito de informar a los demandados, a grandes rasgos, las reclamaciones en su contra y a quiénes pertenecen estas reclamaciones. Estos estuvieron razonablemente prevenidos de lo que se le reclama." Reyes Castillo, supra, pág. 606. Un tribunal está obligado a interpretar conjuntamente todas las alegaciones de un pleito con el propósito de hacer justicia. Regla 6.6, Reglas de Procedimiento Civil de 1979, 37 L.P.R.A. Ap. Ill, R. 6.6; Moa v. E.L.A., supra, pág. 586. En el caso ante nos de una simple lectura de las alegaciones de la demanda con el propósito de hacer justicia se desprende claramente que el niño Carlos Hirán fue incluido como parte en el pleito. Cometió error el foro a quo al resolver lo contrario. No podemos permitir que en este caso por el hecho de no haberse incluido en el epígrafe de la demanda como demandando al menor, el reconocedor en este caso no pueda tener su día en corte para probar el alegado vicio en su consentimiento al reconocer a dicho menor. Como hemos señalado, Juan Carlos, a quien se le imputa ser padre del niño Carlos Hirán, presentó demanda de impugnación dentro de los tres (3) meses luego del reconocimiento, cumpliendo así con la rigurosa ley de impugnación de paternidad. El cumplir con ese término es mandatorio y constituye derecho sustantivo en nuestro Ordenamiento Jurídico. Por ende, es claro, que en este caso se cumplió con el derecho sustantivo al presentar demanda de impugnación a su debido tiempo, pero por error, no se incluyó en el epígrafe de la demanda el nombre del niño Carlos Hirán. Este error es uno de forma y para corregirlo es necesario acudir al vehículo apropiado, o sea acudir a nuestro derecho procesal según dispuesto en las Reglas de Procedimiento Civil. "El procedimiento puro formal, no debe obstaculizar ni derrotar el derecho sustantivo de las partes cuando de las alegaciones surge la calidad de las partes." Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 189 (1985). Recordemos que "[cjualquier defecto en la denominación del pleito o en la súplica del remedio, no será óbice para que el tribunal conceda el remedio que proceda de acuerdo con las alegaciones y la prueba." Regla 70, Reglas de Procedimiento Civil de 1979, 32 L.P.R.A. Ap. Ill, R. 70. En este caso se intentó corregir un error procesal mediante el uso del derecho procesal. El demandante solicitó enmendar la demanda para incluir en el encabezamiento de la misma al niño Carlos Hirán. Sin embargo, tal intento fue uno infructuoso al no permitirse el mismo. Erró el tribunal de instancia al no permitir tal enmienda. El término de tres (3) meses señalado por el foro a quo en su sentencia no es aplicable a errores procesales. Queda a la sana discreción del tribunal el término para presentar enmiendas a la demanda. Regla 13.1, Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. II, R. 13.1.
Sabemos que la Regla 4.4(b) de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que se hará el diligenciamiento del emplazamiento "a una persona menor de catorce (14) años de edad, entregándole copia del emplazamiento y de la demanda a su padre con patria potestad o tutor." Los requisitos para el emplazamiento son de cumplimiento estricto. Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986). Con ello se persigue que se le notifique al demandado que se instó una acción judicial en su contra de manera que se le de uná oportunidad de ser oído y defenderse. Id. En el presente caso el emplazamiento del niño Carlos Hirán hubiese tenido que hacerse a través de Xiomara, y los padres de ésta por ser ella menor de edad, pero mayor de catorce (14) años, Regla 4.4 (b). Sin embargo, ya éstos fueron debidamente emplazados, tenían notificación de la impugnación del reconocimiento según las alegaciones de la demanda, y han comparecido defendiendo los intereses tanto de Xiomara como del niño, Carlos Hirán. En estas circunstancias, y recuérdese que el debido proceso de ley es circunstancial y pragmático; la falta de notificación de un emplazamiento no suscita una lesión de derecho con potencialidad de inquietar lo juzgado. Alicea Alvarez v. Valle Bello, Inc., 111 D.P.R. 847, 852 (1982). Pero en este caso hacemos énfasis en que la madre, Xiomara, una menor de edad debidamente representada por sus padres, compareció defendiendo militantemente sus propios intereses y los intereses del niño Carlos Hirán, y nunca levantó como defensa especial la falta *492de diligenciamiento o la falta de jurisdicción in personam sobre dicho niño, a pesar de las alegaciones de la demanda. Siendo esto así, se entiende renunciada la defensa de falta de jurisdicción in personam sobre el niño.  Regla 10.8, Reglas de Procedimiento Civil de 1979, 32 L.P.R.A. Ap. III. El foro a quo hizo caso omiso a este hecho al desestimar la demanda por falta de jurisdicción in personam sobre el niño.
El permitir enmendar la demanda bajo la Regla 13.1, Reglas de Procedimiento Civil, para corregir un error de forma e incluir al niño en el encabezamiento de la demandada, es permisible bajo los hechos particulares de este caso, especialmente considerando que "...el permiso se concederá liberalmente cuando la justicia así lo requiera." Regla 13.1. En esta circunstancia, la enmienda se retrotrae a la fecha de la presentación de la demanda. Regla 13.3, Reglas de Procedimiento Civil de 1979, 32 L.P.R.A. Ap. III, R. 13.3.
Debemos señalar que la referida prueba de "DNA" es una muy certera y casi exacta. Calo Morales v. Cartagena Calo,_D.P.R._(1991); 91 J.T.S. 73, pág. 8959, escolio 6; Ortiz v. Peña, 108 D.P.R. 458 (1979).  De no refutarse en su día que la prueba hecha excluye a Juan Carlos como padre biológico y de que fue coaccionado y amenazado para que reconociera al niño, entonces sería un acto inmoral el que una madre continúe con un pleito en el cual se le atribuye la paternidad a un joven sabiendo que él no es el verdadero padre. Además, extenderle a esa madre el poder de los tribunales para coaccionar alimentos bajo amenaza de encarcelamiento a un joven quien sabe no es el verdadero padre, constituye, a nuestro juicio, proveerle un arma muy poderosa a una mujer para apoyar una injusticia y tal vez un fraude contra un hombre inocente. Las puertas de los tribunales deben estar siempre abiertas para los que buscan justicia, y cerradas para los que intentan una injusticia.
III
Por los fundamentos expuestos, se revoca la sentencia del Tribunal de Primera Instancia, y se devuelve el caso al foro a quo para continuar los procedimientos en conformidad con la sentencia aquí dictada.
La Jueza Ramos Buonomo disiente con opinión escrita.
Lo acuerda y manda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General
ESCOLIOS 96 DTA138
1. Una "Sentencia" emitida por nuestro Tribunal Supremo no establece jurisprudencia que resulte obligatoria tanto para este Tribunal como para el Tribunal de Primera Instancia, a diferencia de una "Opinión" de nuestro máximo foro judicial. Véase Rivera Rivera v. Insular Wire Products, Corp.,_D.P.R._(1996), 96 J.T.S. 76, pág. 1178, Opinión Concurrente del Juez Asociado, Sr. Rebollo López. Sin embargo, una "Sentencia" de nuestro más alto foro judicial tiene para este Tribunal un gran poder persuasivo.
2. Según señala el Artículo 1217 de nuestro Código Civil, 31 L.P.R.A. see. 3404, "[s]erá nulo el consentimiento prestado por error, violencia, intimidación o dolo."
3. La opinión disidente entiende que ”[e]stamos ante un caso claro de conflicto de intereses entre la madre y el menor. "De existir tal conflicto en este caso, el tribunal de instancia podría resolverlo nombrando un defensor judicial luego de enmendarse la demanda. La posibilidad de un conflicto entre la madre y el niño no tiene nada que ver con el error procesal que hoy resolvemos.
4. Nuestro Tribunal Supremo ha reconocido la certeza de las pruebas científicas que muestran claramente quién es y quién no es el padre biológico de un niño. El término de caducidad de tres (3) meses desde la fecha de reconocimiento para impugnar la paternidad debe ser modificado por nuestra legislatura para considerar que un hombre, ya sea esposo, concubino o un conocido de la mujer, puede ser víctima de un cruel engaño por parte de la madre biológica. Ciertamente, ante tal situación, el hombre deberá tener un tiempo más amplio para ponderar si debe o no impugnar la paternidad una vez se determine, *493mediante pruebas científicas, que él no es el padre biológico. En esa forma, el reconocimiento del niño hecho por el hombre de buena fe bajo la creencia equivocada de que él es el verdadero padre, no tendría tanta trascendencia como nuestra jurisprudencia le ha dado hasta el día de hoy. Lo mas importante es que el hombre, a.sabiendas de la realidad de los hechos, de su consentimiento para el reconocimiento del niño, libre de vicios. Sencillamente, estamos forzando una disposición de nuestro Código Civil, cuya procedencia viene de la época de Napoleón y la cual es claramente inadecuada, para resolver unos problemas sociales del presente, como lo es el de este caso. Esto equivale a que los médicos realicen cirugías a la luz de unas velas, mientras el legislador tiene en sus manos el poder de brindar luz eléctrica y eficiente para que los médicos no tengan que dar su "cura" a media luz. Al forzar una "cura" mediante el uso de un artículo del Código Civil que no estaba ni está diseñado para resolver cuestiones hoy resueltas a través de los métodos científicos, corremos el riesgo de hacerle una injusticia a un reconocedor de buena fe, y convertir a éste en una víctima que de por vida quede obligado de mantener a un hijo que no es el suyo. Igualmente, estaríamos privando al niño afectado de conocer y estar con su verdadero padre. A la inversa, estamos premiando a una mujer que a sabiendas comete fraude contra su esposo, concubino o conocido.